Citation Nr: 0838289	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-09 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to his service-connected post-traumatic 
stress disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran appeared before the 
undersigned Acting Veterans Law Judge in a Travel Board 
hearing in Montgomery in August 2008 to present testimony on 
the issue on appeal.  The hearing transcript has been 
associated with the claims file.

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to August 31, 2006, the veteran's PTSD was 
manifested by chronic sleep disturbances with nightmares; 
chronic nervousness and worry; depressed mood; feelings of 
guilt; and isolative behavior such as avoiding crowds and 
having few friends. 

2.  Since August 31, 2006, the veteran's PTSD has been 
manifested additionally by a loss of interest in activities; 
a quick temper; increased depression; and slight cognitive 
impairment including concentration problems and memory 
problems.   

3.  At no point during the appeal has the veteran's PTSD 
manifested by obsessional rituals; near-continuous panic or 
depression affecting his functional abilities; gross 
impairment of thought processes; persistent danger of hurting 
himself for others; or other symptoms on a par with the level 
of severity exemplified in these manifestations.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for 
post-traumatic stress disorder are met prior to August 31, 
2006.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 
(2008).

2.  The criteria for a rating of 50 percent for post-
traumatic stress disorder are met since August 31, 2006.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  In 
March 2004, the agency of original jurisdiction (AOJ) sent a 
letter to the veteran providing the notice required for the 
initial claim of service connection for post-traumatic stress 
disorder (PTSD).  Service connection was subsequently 
granted, and the veteran appealed the initial rating 
assigned.  In cases such as this, where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

The appellant bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case, as 
neither the veteran nor his representative so much as alleges 
such prejudice here.  Regardless, in a letter dated in March 
2006, the AOJ notified the veteran of the process by which 
disability ratings are determined.  The veteran was given the 
opportunity to submit additional information.  The claim 
subsequently was readjudicated in the April 2007 supplemental 
statement of the case.  The veteran has been adequately 
notified of the information and evidence necessary to 
substantiate his claim for a higher rating.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records referable to his PTSD have been secured.  
The veteran has been medically evaluated by VA on two 
occasions in conjunction with his claim.  The duty to assist 
has been fulfilled.

Disability Evaluations

The veteran seeks a higher initial disability evaluation for 
his service-connected PTSD.  Such evaluations are determined 
by the application of VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A § 1155; 38 C.F.R. Part 4.  In view of the number 
of atypical instances, it is not expected, especially with 
the more fully described grades of disabilities, that all 
cases will show all the findings specified.  38 C.F.R. § 
4.21.  When a question arises as to which of two ratings 
applies under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Particularly, in appeals 
such as this that concern the assignment of an initial 
rating, the level of disability from the grant of service 
connection forward will be examined.  Higher evaluations for 
separate periods are available based on the facts found 
during the appeal period to account for any fluctuation in 
severity.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Service connection was established for PTSD by rating 
decision in July 2004 and was evaluated as 10 percent 
disabling under DC 9411.  The veteran filed a timely appeal 
with respect to the initial rating.  Under the rating 
criteria for PTSD, a 10 percent rating is assigned when there 
is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; when there are symptoms controlled by 
continuous medication.  38 C.F.R. § 4.130, DC 9411.  

A 30 percent rating is appropriate when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and, mild memory loss (such 
as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

It is noted that the "such symptoms as" language of the 
diagnostic code listed above means "for example" and does 
not represent an exhaustive list of symptoms that must be 
found before granting the rating of that category.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, 
as the Court also pointed out in that case, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

The veteran submitted a private examination report when he 
brought his claim.  This January 2004 report shows that the 
veteran presented with complaints of frequent nightmares and 
sleep disturbances.  He also espoused feeling nervous all the 
time and worrying about making mistakes in his job.  He felt 
survivor's guilt, which causes him to brood and feel 
depressed.  The psychiatrist noted that the veteran had a 
decreased ability to relate to others and isolated himself 
because of it.  Though he was working, he was in business 
with his brother.  

The examiner noted a Global Assessment of Functioning (GAF) 
score of 56.  According to the Fourth Edition (DSM-IV) of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, a GAF score between 51 and 60 
indicates moderate symptoms (e.g., flattened affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., having few friends or having conflicts with peers or 
co-workers).

The veteran underwent a VA examination in April 2004 in 
conjunction with his claim.  At that time, he confirmed 
feeling nervous all the time, causing him to avoid crowds and 
generally isolate himself.  He also felt guilty when he 
thought about his service in Vietnam.  Objective examination 
revealed that the veteran was friendly and polite, though his 
mood was anxious.  He displayed clear, coherent speech.  His 
thought process was logical, and he had no suicidal or 
homicidal ideation.  Cognitive testing revealed that his 
memory was intact.  Additionally, the examiner noted that the 
veteran's judgment and insight were intact.  

At this time, a GAF of 70 was assigned.  Such a score between 
61 and 70 indicates some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational 
or school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships.

The veteran submitted an additional private psychiatric 
examination dated in November 2004.  The report confirmed 
that the veteran had a chronic sleep impairment due to his 
PTSD, waking 8 to 10 times per night from nightmares.  This 
was contributing to his chronic depressed mood, making him 
often become despondent.  He was also anxious and worrisome.

In August 2006, the veteran underwent additional VA 
examination.  At this time, he reported having a decreased 
interest in doing anything, from helping out around the house 
to going to football games or camping.  He did not have any 
friends, and tended instead to isolate himself.  He reported 
feeling more irritable and losing his temper more quickly 
than he used to.  He continued to experience nightmares and 
sleep impairment, affecting his energy level and appetite. 

Objectively, the veteran was noted to be in dirty, ripped 
clothing.  His eyes had circles under them, and his speech 
was low in volume and hard to hear.  He used a minimum of 
words to answer questions, and his eye contact was poor, 
usually looking down at the floor.  His mood was severely 
depressed and his affect was flat.  His range of affect was 
also restricted.  Cognitively, while the veteran was alert 
and lucid, there was a strong presence of psychomotor 
retardation.  He counted backwards from 100 by sevens, 
producing three errors over five responses.  He was able to 
spell "world" forward, but not backward.  He was able to 
recall two items of a three-word list after a brief interval, 
and his concentration was noted to be mildly impaired.

The veteran denied obsessions, compulsions, and ideas of 
reference.  There was no objective evidence on exam of 
psychosis, though the veteran indicated he "could still hear 
those boys calling out when we were pinned down."  He had no 
active suicidal plan or homicidal ideation.  Testing revealed 
a severe level of both depression and anxiety.  His social 
withdrawal was noted to have prompted a separate diagnosis of 
major depression. 

Occupationally, the veteran was noted to be employed; 
however, he worked in a pest control business largely by 
himself and therefore did not have to interact with others.  
The examiner noted that the veteran's symptoms have had a 
negative impact on his occupational functioning due to his 
anger, social withdrawal, and loss of cognitive functioning. 

A GAF score of 50 was noted, reflecting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

The veteran's August 2008 hearing testimony before the 
undersigned was consistent with these findings.  He reported 
being depressed and nervous more acutely.  He continued to 
experience nightmares interrupting his sleep.  He also 
indicated that he was working part-time , by himself, which 
as the only way he was able to continue to work.  

Based on this evidence, it is clear that the veteran's 
service-connected PTSD underwent a substantial increase in 
August 2006.  Prior to that time, the disorder was manifested 
primarily by chronic sleep disturbances with nightmares.  The 
veteran also was noted be chronically nervous and worrisome.  
His mood was depressed, due to feelings of guilt.  He 
isolated himself, by avoiding crowds and having few friends.  
The veteran had setbacks in his mood and his occupational 
efficiency, but he was generally functioning satisfactorily.  
He was working with other people in the pest control 
business.  He was taking care of his hygiene.  In sum, these 
symptoms prior to August 2006 create a disability picture 
that more nearly approximates that contemplated by the 30 
percent rating category.   

These symptoms, however, do not more nearly approximate those 
of the even higher rating categories prior to that time.  
Specifically, the records do not show that the veteran had 
cognitive impairment of any kind prior to August 2006.  His 
speech was normal, coherent, and logical.  His judgment and 
insight were not impaired. 

On the veteran's VA examination on August 31, 2006, however, 
his documented constellation of symptoms became more serious, 
sufficient to meet the criteria for a 50 percent rating.  The 
veteran had a loss of interest in activities.  His temper was 
short and lost quickly.  He had increasing symptoms of 
depression, with more social isolation.  Most importantly, 
the veteran's cognitive ability was noted to be impaired.  
Particularly, his speech showed evidence of psychomotor 
retardation.  Also, his concentration and memory were 
affected.  These symptoms rise to the level of the impairment 
contemplated by the 50 percent rating category.

The veteran's symptoms do not warrant the 70 or 100 percent 
rating.  At no point during the appeal has the veteran 
exhibited deficiencies in most areas due to obsessional 
rituals or near-continuous depression.  Although the record 
confirms a diagnosis of major depression, it does not 
demonstrate that it affects his ability to function 
independently, appropriately, and effectively.  He maintains 
his job.  He remains married.  While his hygiene has 
suffered, he does maintain a minimal level of cleanliness 
sufficient to be present in society.  

Referable to the veteran's cognitive impairment, the record 
shows that he has not forgotten his own name or that of close 
family members.  His speech has not been found to be 
illogical or obscure.  Nor has a gross impairment of thought 
processes been noted.  Time and spatial disorientation has 
been specifically ruled out on both VA examinations.  The 
veteran has not been found to be a persistent danger to 
himself or others.  In short, the veteran has not experienced 
symptoms on a par with the level of severity exemplified in 
the 70 and 100 percent rating categories.  

In accordance with relevant case law, the veteran has been 
assigned staged ratings based on the facts found during the 
appeal.  See Fenderson v. West, supra.  A 30 percent rating, 
and no higher, is warranted prior to August 31, 2006.  As of 
that date, a demonstrable increase is supported by the 
record, which warrants a 50 percent rating, and no higher.


ORDER

Entitlement to an initial rating of 30 percent for post-
traumatic stress disorder, prior to August 31, 2006, is 
granted, subject to regulations applicable to the payment of 
monetary benefits.

Entitlement to a rating of 50 percent for post-traumatic 
stress disorder, since August 31, 2006, is granted, subject 
to regulations applicable to the payment of monetary 
benefits.


REMAND

When the veteran filed his claim for service connection for 
hypertension, he reported treatment from Internal Medicine 
Associates for the disorder from 2001 forward.  Records from 
that source were requested, using that date.  The file 
currently contains records dating from April 2001.  In 
February 2008, however, the veteran informed VA that he 
sought treatment from there from 1999 forward and submitted a 
medical release form for the records.  Later, in his hearing 
before the undersigned in August 2008, he confirmed this fact 
and added that his treating doctors had attributed his 
hypertension to stress.  VA has taken no action as of yet on 
his now out-of-date medical release for this provider.  
Though the veteran was given a 60 day opportunity to obtain 
and submit these records on his own after his hearing, no 
records have been received.  An effort must now be made to 
obtain these outstanding records.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Obtain private treatment records for 
the veteran from Internal Medicine 
Associates from January 1999 to 2001, and 
from January 2004 forward.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


